Citation Nr: 1041079	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for traumatic arthritis of the 
tailbone and low back


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1958 until February 
1962.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
withdrawing his appeal regarding service connection for traumatic 
arthritis of the tailbone and low back.


CONCLUSION OF LAW

Criteria for withdrawal of an appeal of denial of service 
connection for traumatic arthritis of the tailbone and low back 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal must be 
withdrawn either in writing or on the record at a hearing by the 
veteran or by his or her authorized representative.  See 38 
C.F.R. § 20.204 (West 2002).  

The Veteran, in a written statement received by VA in October 
2010, withdrew his appeal of denial of service connection.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration of this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal of this issue and 
it is dismissed without prejudice.


ORDER

The appeal is dismissed without prejudice.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


